Citation Nr: 0712661	
Decision Date: 04/30/07    Archive Date: 05/08/07	

DOCKET NO.  05-18 033	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an extension for the assignment of a 100 
percent evaluation for status post right knee replacement.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to August 
1965, and from July 1982 to June 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.  

In a rating decision of August 2005, the RO awarded a 60 
percent evaluation for service-connected hypertrophic 
degenerative joint disease of the right knee, with total knee 
replacement, effective from March 1, 2005, the date of 
discontinuance of a previous 100 percent evaluation awarded 
pursuant to the provisions of 38 C.F.R. § 4.30 (based on 
postsurgical convalescence) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (governing the ratings to be assigned following 
total knee replacement).  The veteran voiced no disagreement 
with that decision, with the result that the issue of an 
increased rating for the veteran's service-connected right 
knee disability is not currently before the Board.

The Board further notes that, based on a review of the file, 
the veteran has failed to perfect his appeal regarding the 
issue of an evaluation in excess of 60 percent for 
hypertrophic degenerative disc disease of the lumbar spine, 
with radiographic evidence suggestive of spinal stenosis.  
Accordingly, that issue is also not currently before the 
Board for appellate review.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

A review of the record in this case reveals what might best 
be described as a rather convoluted procedural history.

In that regard, the sole issue perfected for appellate review 
has been characterized as entitlement to the extension of a 
100 percent evaluation for the postoperative residuals of 
right total knee replacement.  In a rating decision of July 
2004, the RO granted a 100 percent evaluation for 
hypertrophic degenerative joint disease of the right knee for 
the period from January 12, 2004 to February 28, 2005 based 
on the combined application of the provisions of 38 C.F.R. 
§§ 4.30 and 4.71a, Diagnostic Code 5055.  That same rating 
decision granted special monthly compensation on account of 
housebound status effective January 12, 2004, based on the 
veteran's being factually housebound due to his total right 
knee replacement as of that date.  The veteran's housebound 
status was to terminate on February 28, 2005, the date on 
which the veteran would no longer meet the schedular 
requirements for that benefit.  The veteran was advised by 
the RO of all of the aforementioned in correspondence of mid-
July 2004.  

In correspondence of January 2005, which correspondence, 
according to the RO, constituted an amendment to the 
aforementioned letter of July 2004, the veteran was, among 
other things, advised that his special monthly compensation 
based on housebound status was effective only until February 
28, 2005.  In February 2005, the veteran responded with a 
Notice of Disagreement, indicating that his right total knee 
replacement had been a "constant problem," and requesting 
that his special monthly compensation be extended inasmuch as 
he had "not recovered from the surgical procedures on his 
right knee."

The RO, in correspondence of February 2005, acknowledged the 
veteran's Notice of Disagreement, but mistakenly took for the 
issue being contested that of entitlement to an extension of 
a 100 percent evaluation for the postoperative residuals of 
right total knee replacement, rather than restoration of the 
veteran's special monthly compensation based on housebound 
status, and, accordingly, proceeded with the issuance of a 
Statement of the Case.  

The Board observes that, in May 2005, the veteran submitted a 
Substantive Appeal, apparently in response to the 
aforementioned Statement of the Case.  However, examination 
of that Substantive Appeal reveals that it might easily be 
construed as a continuing disagreement with the determination 
to terminate the veteran's housebound status as of February 
28, 2005.  This conclusion is further buttressed by a 
Deferred Rating Decision of August 2005, in which the RO 
acknowledges that special monthly compensation based on the 
need for the aid and attendance of another person has been 
granted effective March 1, 2005 (immediately following the 
termination of the veteran's housebound status), and that, 
based on the veteran's February 2005 Notice of Disagreement, 
it appeared that this was what he had been seeking all along. 

Under the circumstances, the Board is of the opinion that 
further clarification must be sought prior to any additional 
action in this case.  Accordingly, the case is REMANDED to 
the RO for the following actions:  

1.  The veteran should be contacted, and 
a request made that he clarify what, if 
any, issue or issues he wishes to pursue 
before the Board.  More specifically, the 
veteran should be asked to clarify 
whether he does, in fact, wish to pursue 
the issue of extension of the assignment 
of a 100 percent evaluation for status 
post right knee replacement.  Any and all 
responses from the veteran should be made 
a part of his claims folder.

2.  If and only if the veteran responds 
in the affirmative, the RO should review 
the veteran's claim for extension of the 
assignment of a 100 percent evaluation 
for status post right total knee 
replacement.  Should the benefit sought 
on appeal remain denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits 
since the most recent SSOC in July 2005.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

